Citation Nr: 1716065	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 28, 2009, and a rating in excess of 60 percent between May 28, 2009 and April 28, 2015 for diabetic nephropathy associated with diabetes mellitus, type II. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

3.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy associated with diabetes mellitus, type II. 

4.  Entitlement to an initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 11, 2013. 

6.  Entitlement to basic eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, prior to October 11, 2013.  

7.  Entitlement to special monthly compensation (SMC) based on housebound criteria, prior to April 29, 2015.

[The issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9468.00, to include the issue of whether the debt was properly created, will be addressed in a separate appeal].


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.
 	
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 (diabetes mellitus) and August 2009 (diabetic retinopathy, erectile dysfunction, and nephropathy) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

In determining the rating decisions on appeal, the Board notes that the Veteran was granted service connection for diabetes mellitus in an April 2009 rating decision, and diabetic retinopathy, erectile dysfunction, and nephropathy in an August 2009 rating decision.  The Board finds that the Veteran filed a January 2010 notice of disagreement (NOD) to the ratings assigned when he submitted a statement indicating he was submitting evidence in support of increases.  Although the RO has considered a March 2010 rating decision as the rating decision on appeal, the Board finds that the Veteran timely filed a notice of disagreement to the April 2009 and August 2009 rating decisions and those are the correct rating decisions on appeal.  38 C.F.R. § 20.201 (2016).

This case was previously before the Board in January 2015, when the claims were remanded in order to afford the Veteran a Board hearing.  A hearing was scheduled for June 2015.  In a June 2015 letter the Veteran, through his agent, indicated that he was waiving his right to testify at the scheduled hearing, with respect to these issues.  The RO most recently issued a supplemental statement of the case in September 2016, and the appeal is once again before the Board.

With respect to the Veteran's claim for an increased rating for depression associated with diabetes mellitus, the Veteran recently perfected an appeal on this issue in October 2016.  The appeal, however, has not been certified to the Board.  A review of the claims file indicates that the Veteran has a requested a hearing before the Board as to this issue, which has not yet been scheduled. Thus, the Board finds that the AOJ is still taking action on this appeal, and the Board will not take jurisdiction over it.  A Board decision will be issued as to that appeal at a future date, if in order.

The Board additionally observes that in a September 2016 rating decision, the Veteran was granted entitlement to individual unemployability (TDIU), effective October 11, 2013.  However, evidence in the claims file reflects that the Veteran became unemployed as early as 2000.  See November 2014 VA Form 21-8940.  Moreover, in a March 2005 letter, a VA social worker indicated that he had spoken to the attending medical doctor who did feel it was appropriate to sign a letter stating that the Veteran could not work because of his diabetes and hypertension.  The Veteran is service-connected for his diabetes mellitus, type II.  As such, although the Veteran has not appealed the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider under appeal, the issue of whether entitlement to TDIU is warranted prior to October 11, 2013.  Therefore, it has been included on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for diabetes mellitus, type II, and diabetic retinopathy; entitlement to a TDIU prior to October 11, 2013, entitlement to SMC based on housebound criteria, prior to April 29, 2015, and entitlement to basic eligibility to DEA benefits under Chapter 35, Title 38, United States Code, prior to October 11, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, prior to April 29, 2015, the Veteran had constant albuminuria with some edema, and the evidence reflected a definite decrease in kidney function; the evidence does not reflect persistent edema with BUN of 40 to 80mg%; creatinine 4 to 8mg%; generalized poor health, dialysis, or markedly decreased function of kidney or other organ systems.

2.  The Veteran does not have penile deformity.


CONCLUSIONS OF LAW

1.  Prior to May 28, 2009, a rating of 60 percent, but no higher, is warranted for diabetic nephropathy associated with diabetes mellitus, type II.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.27, 4.115a, 4.115b, Diagnostic Code (DC) 7541 (2016).

2.  Between May 28, 2009 and April 28, 2015, the criteria for entitlement to an evaluation in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.27, 4.115a, 4.115b, DC 7541 (2016).

3.  The criteria for an initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, DC 7522 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Although the RO attempted to obtain the Veteran's Social Security Administration (SSA) records, a July 2011 reply indicated that they could not send the medical records requested because there are no medical records available.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

With respect to his claims for increased ratings for his diabetic nephropathy, the Veteran was afforded VA examinations in June 2009 and October 2013.  With respect to his claim for an increased rating for erectile dysfunction, the Veteran was afforded VA examinations in May 2009 and October 2013.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetic nephropathy (prior to his 100 percent disability rating since April 29, 2015) and his erectile dysfunction, since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Diabetic Nephropathy 

The record shows that entitlement to service connection for diabetic nephropathy was granted in an August 2009 rating decision.  The decision established a zero percent rating effective from August 31, 2006, and a 60 percent evaluation from May 28, 2009.  A September 2016 rating decision granted an increased rating of 100 percent, effective April 29, 2015.  The Board will consider if entitlement to increased ratings are warranted prior to April 29, 2015, as he is receiving the highest schedular rating of 100 percent since April 29, 2015.  

The Veteran's diabetic nephropathy is evaluated as a residual condition of the service-connected diabetes mellitus.  See 38 C.F.R. § 4.27.  The rating code for renal involvement in diabetes mellitus states that this disability is to be evaluated as a renal dysfunction. 38 C.F.R. § 4.116, Code 7541.

In evaluating renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. See 38 C.F.R. § 4.115a.

After a review of all of the evidence, the Board finds that a 60 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the kidney symptoms demonstrated at the May 28, 2009 diabetes mellitus examination, and subsequent June 10, 2009 renal examination have existed throughout the entire period on appeal, prior to April 29, 2015.

In fact, a laboratory report from February 2006 noted a high result for urine microalbumin.  It was noted that the Veteran was positive for clinical microalbuminuria.  Subsequently, lab work from September 2008 continued to show a high urine microalbumin.  It was noted on the report that the Veteran had macroalbuminuria most likely related to diabetes mellitus nephropathy.  The Board finds that it is factually ascertainable that the Veteran's symptoms of constant albuminuria have persisted throughout the period on appeal, prior to April 29, 2015, not simply after the May 2009 VA examination.  Additionally, a review of the VA treatment records reflects some edema of the lower extremities. 
  
Therefore, a 60 percent rating is warranted for the service-connected diabetic nephropathy for the entire period on appeal prior to April 29, 2015.  The May 2009 examination simply confirmed the Veteran's contentions.  

Nevertheless, the evidence of appeal, prior to April 29, 2015 does not reflect persistent edema and albuminuria with BUN of 40 to 80mg%; creatinine 4 to 8mg%; generalized poor health, dialysis, or markedly decreased function of kidney or other organ systems.

At a May 2009 VA examination for his diabetes mellitus, the VA examiner noted that the Veteran had experienced a 6 pound weight gain since the prior year.  It was noted that he had no written restriction with activities on account of his diabetes by a physician.  A cardiovascular examination reflected no murmurs present.  There were no cardiovascular problems related to diabetes found on examination.  It was noted that he had some microalbumin in the urine of 97.8, which was high; normal was noted to be 0 to 20.

At a June 2009 VA renal examination, the Veteran reported that his weight is generally stable but that his appetite is poor.  He reported that his energy level in comparison to other men his age was approximately 50 percent.  A physical examination reflected that his weight was 76.1 kg.  A complete blood count reflected low hemoglobin 11.7 with normal white count and platelet count.  His BUN was noted to be 16 and his creatinine was 1.4.  A spot urine for microalbumin to creatinine ratio was markedly abnormal at 2178 mg/g of urinary creatinine.  The VA examiner noted that the Veteran had chronic kidney disease, stage 2 with significantly elevated proteinuria and an EGFR of 66 mL per minute.  The examiner opined that in the absence of other definite causes of this renal condition it was more likely than not that his renal dysfunction and proteinuria are manifestations of diabetic nephropathy.   

The Veteran underwent another VA examination in October 2013.  The VA examiner noted a progressive decline in renal function.  The VA examiner indicated that the Veteran did not require regular dialysis.  Persistent albuminuria was present. No heart disease or hypertension due to renal dysfunction was noted.  

Significantly, a review of the VA treatment records does not reflect persistent edema, although some edema of the lower extremities is noted.  

Throughout the appeal period prior to April 29, 2015, the evidence reflects that the Veteran's diabetic nephropathy has been manifested by a definite decrease in kidney function.  However, the appellant's kidney symptoms have not included persistent edema and albuminuria with a BUN level of 40 mg percent or higher, creatinine levels of 4 mg percent or higher, or generalized poor health that was characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

The fact that the Veteran demonstrated persistent albuminuria alone is not sufficient to warrant an 80 percent disability rating.  Additionally, it is noted that elevated BUN levels were noted in laboratory findings as early as 2013, meeting another criteria for an 80 percent rating.  Critically, persistent edema was not shown.  The criteria for 80 percent clearly require the showing of persistent edema and albuminuria with a BUN 40 to 80mg% or creatinine 4 to 8mg% to warrant an 80 percent disability rating.  As all criteria were not demonstrated, an initial rating in excess of 60 percent is not warranted at any time during the appeal period.

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his diabetic nephropathy disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's diabetic nephropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and laboratory findings and VA treatment records) directly address the criteria under which this disability is evaluated.

Erectile Dysfunction

The Veteran was granted service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus, type II, in an August 2009 rating decision.  A noncompensable rating was assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is no diagnostic code which deals with erectile dysfunction exclusively.  Diagnostic Code 7522 concerns penis deformity, with loss of erectile power.

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  No other disability rating is provided.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

The Veteran is seeking a compensable initial rating for his service-connected erectile dysfunction.  The Board observes that, during the pendency of this appeal, the Veteran was granted special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ.

In order for a compensable rating to be assigned under Diagnostic Code 7522, deformity of the penis must be demonstrated.  The Veteran initially underwent a VA examination in May 2009.  The Veteran reported that he has not been able to get any erections for approximately 10 to 15 years.  He reported that he had tried Viagra and Levitra for this and it had not helped.  A physical examination noted that he was a circumcised male and his testes were descended bilaterally.  They were of normal size and consistency.  The Veteran underwent an additional VA examination in October 2013.  The VA examiner noted that the Veteran was not examined, per the Veteran's request, but that he reported normal anatomy with no penile deformity or abnormality.  The evidence does not show and the Veteran does not otherwise assert that he experiences a penile deformity.

The evidence is clear throughout the appeal period that although the Veteran experiences loss of erectile power, there is no deformity of the penis. This is a requirement for a higher, 20 percent rating under Diagnostic Code 7522. Thus, the preponderance of the evidence is against a compensable initial rating for the Veteran's erectile dysfunction. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a compensable initial rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-6.

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  A veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc). However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary. 


ORDER

Prior to May 28, 2009, a 60 percent rating, but no higher, for diabetic nephropathy associated with diabetes mellitus,  type II, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Between May 28, 2009 and April 28, 2015, a rating in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus, type II, is denied. 

An initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II is denied.


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

Increased Rating Diabetes Mellitus, Type II and Diabetic Retinopathy-  The Veteran was last afforded a VA examination for his diabetes mellitus, type II, and his diabetic retinopathy in October 2013. 

More importantly, the Veteran has submitted a May 2014 statement from a nurse practitioner indicating that his diabetes mellitus requires regulation of activities.  An explanation supporting this finding was not provided.  The regulation of activities was not noted in his most recent October 2013 VA examination.  With respect to his retinopathy, recent treatment record reflects a diagnosis of diabetic retinopathy status post photocoagulation, specific to his retinopathy.  See August 2016 VA treatment record.  A February 2016 VA treatment record noted the Veteran had diabetes mellitus, type II, with retinopathy status post "laser eye surgery."  Prior VA treatment records reflected photocoagulation with respect to his non-service connected macular edema.  The evidence of record thus indicates that his diabetes mellitus and diabetic retinopathy may have worsened since his last VA examinations.  

The Board thus finds that the Veteran should be afforded new diabetes and diabetic retinopathy examinations in order to determine the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU Prior to October 11, 2013-  As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior to October 11, 2013.  Given that the Veteran's increased rating claims for diabetes mellitus and diabetic retinopathy are being remanded for additional development, he has been awarded an increased rating for his diabetic nephropathy (prior to May 28, 2009), and there is evidence of record demonstrating that he may have been unemployable as a result of his service-connected disabilities prior to October 11, 2013, the Board has little choice but to Remand this matter for RO consideration.  

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for VA examinations to determine the nature and severity of his service-connected diabetes mellitus, type II and diabetic retinopathy.  The Veteran's claims file must be provided to the examiner(s).  The examiner(s) must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed.  Any opinion(s) offered must be accompanied by a clear rationale consistent with the evidence of record. 

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (to include entitlement to TDIU earlier than October 11, 2013) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his agent a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


